Exhibit 99.2 AcelRx Initiates Phase 3 Study of Zalviso ® in Patients with Moderate-to-Severe Acute Post-Operative Pain REDWOOD CITY, Calif ornia , September 27 , 2016 – AcelRx Pharmaceuticals, Inc. (Nasdaq: ACRX) , a specialty pharmaceutical company focused on the development and commercialization of innovative therapies for the treatment of moderate-to-severe acute pain, announced today the initiation of the Phase 3 IAP312 study of Zalviso® (sufentanil sublingual tablet system), an investigational product candidate being developed for the management of moderate-to-severe acute pain in adult patients in a hospital setting. IAP312 is a multicenter, open-label study designed at the request of the Division of Anesthesia, Analgesia and Addiction Products of the U
